The picketing here sought to be enjoined was initiated by a group of several hundred pickets. As stated in the majority opinion, there was neither damage to property nor actual assault upon persons, but vehement threats of physical violence were made, which beyond question would have been carried out, save for the submission of the persons to whom they were addressed.
In my opinion, the situation disclosed by the record shows beyond question that the picketing of appellant's plant in its initiation was accompanied by such a show of force and such threats of physical violence as to deprive respondents of any standing before a court of equity. The constitutional right of free speech does not protect an individual or a group when threatening injuries to persons who are neither committing nor threatening to commit any unlawful act, but who are simply in a lawful manner attending to their own concerns.
In my opinion, the trial court should have enjoined all picketing of appellant's plant.